DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dogin et al., US PG Pub 2014/0172634 A1 (hereafter “Dogin”).

Regarding claim 1, Dogin discloses a system comprising: one or more hardware processors; and a memory storing instructions that configure the one or more hardware processors to perform operations comprising: 
detecting an edit to a shopping cart user interface, the shopping cart user interface displaying a plurality of items in different currency formats, the edit being received from a client device and pertaining to a first item of the plurality of items with a first currency value that is in a first currency format and a second item with a second currency value that is in a different second currency format (¶¶0044, 0050, 0055, 0067, 0073, 0076, and 0078); 
in response to the edit, delaying an update to the shopping cart user interface in response to an update of at least one of the first currency value or the second currency value (¶0073); and 
causing an update to the shopping cart user interface, the update displaying updated first and second currency values (¶0073).

Regarding claim 2, Dogin discloses the system of claim 1, wherein the causing of the update to the shopping cart user interface is in response to a last update of an item in the shopping cart (¶¶0055 and 0073).

Regarding claim 3, Dogin discloses the system of claim 1, the operations further comprising, in response to an edit, updating complex parameters relating to any of the plurality of items, wherein the causing of the update is in response to completion of the updating of the complex parameters (¶¶0060, 0067, 0073, and 0085).

Regarding claim 4, Dogin discloses the system of claim 3, wherein the complex parameters are subject to change based on a context of a transaction including the plurality of items displayed in the shopping cart, wherein the context indicates whether the transaction is a possible transaction or an actual transaction (¶¶0059, 0072-0073, and 0078).

Regarding claim 5, Dogin discloses the system of claim 4, wherein the complex parameters include one or more of currency formats of each of the plurality of items, a level of discount that applies to each of the plurality of items, or a sales tax that applies to each of the plurality of items (¶¶0060 and 0085).

Regarding claim 6, Dogin discloses the system of claim 3, further comprising iteratively evaluating a plurality of complex parameters associated with the plurality of items, each iterative evaluation of a complex parameter comprising iteratively evaluating each of the plurality of items with respect to the complex parameter, wherein the causing of the update is in response to the iterative evaluation of the plurality of complex parameters (¶¶0060, 0067, 0073, and 0085).

Regarding claim 7, Dogin discloses the system of claim 6, further comprising suppressing updates to the shopping cart user interface while iteratively evaluating the plurality of complex parameters (¶¶0060, 0067, 0073, and 0085).

Regarding claim 8, Dogin discloses the system of claim 7, wherein the causing of the update to the shopping cart user interface is in response to receiving an input from the shopping cart user interface that indicates a procession to check-out (¶¶0034-0035).

Regarding claims 9-20, all of the limitations in claims 9-20 are closely parallel to the limitations of system claims 1-8, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jivan et al., US PG Pub 2016/0247148 A1, teaches a multi-currency cart and checkout.
Bowman et al., US Patent 7,747,475 B1, teaches intelligent and firm currency conversion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625